06/14/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0230



                               No. DA 22-0230

IN THE MATTER OF


M.G.,


A YOUTH IN NEED OF CARE




                                  ORDER

        Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

        IT IS HEREBY ORDERED that Court Reporter Tami Corner is

granted an extension of time to and including July 20, 2022, within

which to prepare, file, and serve the transcripts requested on appeal.

        The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                        June 14 2022